Citation Nr: 0427386	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
post-traumatic stress disorder and evaluated it as 30 percent 
disabling. 

With the grant herein of a 70 percent schedular disability 
rating for PTSD, the veteran becomes eligible for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  38 C.F.R. § 4.16(a) 
(2003).  The record shows he is unemployed.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, due to near-continuous depression 
and panic affecting his ability to function independently, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

2.  The record does not demonstrate that the veteran 
experiences gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or is a danger to himself or 
others.


CONCLUSION OF LAW

The criteria for a 70 percent rating for the veteran's post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for post-traumatic stress disorder.  
In this context, the Board notes that a substantially 
complete application was received in November 2001.  In May 
2002, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duty to 
assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
desired VA to retrieve and to send the evidence requested as 
soon as possible.  The AOJ issued its rating decision in 
September 2002, granting service connection and evaluating 
the disability at 30 percent.  The veteran then appealed the 
evaluation.  In September 2003, during the course of his 
appeal, he was again notified of the VA's duties to notify 
and assist.  At this time, he was notified how to establish 
entitlement to an increased evaluation.  Thus, the Board 
finds that the content and timing of the May 2002 and 
September 2003 notices comport with the requirements of 
§ 5103(a) and § 3.159(b).

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in September 2002 and was evaluated as 30 
percent disabling under DC 9411.   

Under the rating criteria for PTSD, which is rated generally 
under mental disorders, a 30 percent rating is appropriate 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.  


A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran underwent an initial PTSD examination in 
September 2002, in conjunction with his claim for service 
connection.  The veteran relayed his military history as an 
infantryman in Korea.  He noted an incident in which a mortar 
shell dropped right next to him, but did not go off.  He 
expressed his disbelief that he was still alive.  He further 
reported being in close proximity to air attacks, witnessing 
fellow soldiers and his sergeant being killed, as well as 
exposure to dead bodies.  

Upon physical examination, the veteran was fully-oriented.  
His hygiene was good.  He denied delusions, hallucinations, 
and suicidal or homicidal ideations.  He maintained good eye 
contact throughout the examination.  His long-term memory was 
in tact; however, short-term memory and concentration were 
noted as impaired.  His speech was slow and his mood 
depressed.  

The veteran reported frequent intrusive thoughts and 
recollections about his combat experiences in Korea.  He had 
been experiencing chronic sleep impairment, characterized by 
frequent nightmares and hearing voices in his sleep.  He 
noted flashbacks, particularly when hearing airplanes 
overhead.  He had an exaggerated startle response and 
indicated that at times he would dive under the bed when he 
heard airplanes go overhead at night.  He engages in 
avoidance behaviors, in that he generally stays away from 
crowds and avoids television shows or movies related to 
combat.  He had feelings of alienation, reporting that he 
felt different from having been in Korea and he felt as if he 
had failed in some way.  The veteran admitted difficulty in 
both trusting others and becoming emotionally close to 
others.  He reported sleep difficulties, describing a good 
night as having six hours of sleep, but usually it was less 
because he wakes up frequently from bad dreams.   He 
indicated he had lost the desire to engage in pleasurable 
activities, such as working on his car.  He admitted having 
survivor's guilt, wondering why he made it and why the mortar 
shell did not go off.  He also noted feelings of rage and 
stated that his wife says that he says things that really 
upset her.

The examiner noted a diagnosis of PTSD based on his combat 
experiences in Korea.  He also indicated social isolation.  
The veteran's Global Assessment of Functioning (GAF) score 
was 55, indicative of moderate social and occupational 
impairment due to PTSD. 

In December 2002, the veteran was seen by a VA clinical 
psychologist for a mental health progress review.  The 
examining psychologist reported that the veteran denied 
suicidal ideation, but did think about death often, and how 
he "had cheated death."  The veteran was having an 
increasing number of nightmares and incidents of crying.  He 
also reported feeling as if he owed somebody something, but 
could not express the feeling further.  He was reluctant to 
join group therapy, because he does not like being in that 
type of environment.  

A January 2003 psychiatry clinic note indicates that the 
veteran was noted to show a flattened affect.  He had 
disturbances of mood and motivation.  His mood was 
consistently dysthymic to depressed.   He also had periods of 
anxiety and much night-time anxiety and panic related to 
depression.  Relationships were impaired, despite on-going 
therapy.  

The veteran reported to the mental health clinic in March 
2003.  The examining psychologist indicated that testing had 
been done the week prior but the transcription was not in the 
file.  He reported that the test results were interpretable 
and demonstrated that depression was present with social 
introversion, low ego strength, social discomfort, and 
fearfulness.  The veteran had obsessive and ruminative 
thoughts.  The psychologist noted a diagnosis of PTSD and 
indicated the veteran had a GAF score of 45, indicative of 
serious symptoms and serious impairment in social 
functioning.  

In May 2003, the veteran reported for a mental health 
progress review.  His mood and affect were noted to be quite 
depressed.  The psychologist noted that being out in social 
situations was part of the veteran's therapy, in lieu of 
medication, and that the veteran attempts to attend church to 
that end.  He goes to church and sits in the back, often 
having to leave, however, when the people there "get loud."  
The veteran reported that he still wakes up scared from 
frequent vivid nightmares.  He also reported that he is 
afraid in the dark, and must keep a light on when he goes to 
bed.  When it is dark, he hears voices and sees people around 
him, which cause him to get up and search his surroundings.   
He had had recent suicidal ideation, which prompted his 
family to remove all guns from the house.  On two separate 
occasions, he walked into the street with the idea of jumping 
out in front of car in mind.  He had become snappy and ill-
tempered with his wife. 

In June 2003, the veteran's mental health progress review 
indicated that the veteran's mood was depressed and his 
affect was muted.  He had slowed speech and decreased eye 
contact during the session.  He reporting feeling sad 
recently and attributed his feelings to increasingly 
intrusive memories of combat.  The examiner noted that many 
of the things in which the veteran found some enjoyment were 
also a struggle for him to engage in.  He enjoyed church, but 
found that with the "least little noise," he became nervous 
and had to leave.  Additionally, if his grandchildren are 
loud or excessively active, his nervousness increases and he 
separates himself from the situation. 
The veteran underwent further mental health review in August 
2003.  His mood was dysthymic.  The veteran reported 
continuing dysphoria and that he found little positive in his 
life apart from his family.  He reported noticing that he is 
snapping at his wife more frequently.  He also indicated that 
he is still having difficulties being around other people and 
being in social situations.  He agreed, as part of his 
therapy, to go into the canteen after his appointment to 
practice being around people.   The diagnosis noted was PTSD, 
with symptoms of major depression and agoraphobia.

A January 2004 psychology note indicates that the veteran 
came in because he had had recent suicidal ideation, in which 
he again thought about stepping out into on-coming traffic.  
He was counseled to return to the hospital should he feel 
that way again.

In addition to the medical evidence of record, the Board 
notes that the veteran testified before a Decision Review 
Officer at the Regional Office level in March 2003.  In this 
hearing, the veteran testified that he associates only with 
his brother and his wife.  He further stated that he does not 
like being in a crowd, because "you never know where the 
enemy [is] at."  Regarding his relationship with his wife, 
he testified that their relationship has suffered.  
Particularly, they do not sleep together in the same bed any 
longer because of his nightmares, which make him wake up, 
often screaming.   On one occasion, he was about to choke 
her, when he woke up in time not to.   He further stated that 
if he wakes up in the dark, he feels like something is just 
about to happen and he becomes afraid.  He hears things, even 
when he is awake.  He peers out the windows to see if anyone 
is there. 

To review, the veteran's psychiatric disorder is currently 
rated at 30 percent disabling.  The Board notes that although 
the most recent VA examination dates back to 2002, outpatient 
clinical records of record document the veteran's recent 
treatment and mental status.  Therefore, the Board is 
confident that it may proceed.

The veteran's PTSD is manifested by a flattened affect and 
depressed mood.  He has had suicidal ideation in the recent 
past, when he has seriously contemplated walking out into 
traffic.  He has near-continuous depression and anxiety which 
affect his ability to function independently.   Particularly, 
he avoids leaving his home so as to avoid contact with people 
other than his family.  While he tries to attend church as 
part of his on-going therapy, he often must leave because of 
his increased nervousness around crowds of people.  He also 
experiences increased nervousness around his grandchildren if 
they become loud or too active.  He is unable to adapt to 
such stressful situations.  He has impaired impulse control, 
in that he frequently becomes irritated with his wife, to the 
point of snapping at her.  Per the veteran's report, this has 
strained their relationship.  In terms of his PTSD-specific 
symptoms, he has chronic sleep impairment, often waking up 
frightened from vivid nightmares.  He almost choked his wife 
in his sleep during one such nightmare.  He cannot sleep 
unless there is a light on.  When he is in the dark, he hears 
voices and sees people around him.  The Board finds that 
these symptoms more nearly approximate the criteria listed 
under the 70 percent rating, and thus warrant the higher 
rating.  

The Board notes that it is not shown in the record that the 
veteran manifests symptoms for the highest (100 percent) 
rating, such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations, or 
grossly inappropriate behavior.  He has not been shown to be 
in persistent danger of hurting himself or others.  Nor is it 
shown in the record that the veteran manifests 
intermittent inability to perform activities of daily living, 
including aspects of personal hygiene.  Thus, a total 
disability rating (100 percent) is not warranted.


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



